DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/30/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 3,200,665) in view of Mains (US 1,824,825).
Regarding Claim 1, Wells discloses a gear comprising an annular gear component (20) and a drive transfer section (15), the drive transfer section being of composite material form (see Col. 2 Lines 24-32, disclosing that the drive transfer section is made of a composite material in the form of a 
The drive transfer section comprising a flat element (18), the flange region upstanding from a plane of the flat element (see Fig. 2, showing that the flange extends perpendicular to the flat element).
The drive transfer section being of multi-layered form (see Col. 2 Lines 24-27, disclosing that the material is laminated, and accordingly would be multi-layered) comprising layers of a reinforcing fiber material impregnated with a binder material (see Col. 2 Lines 24-27, disclosing fibrous material impregnated with resin).
The flange region being defined by parts of at least some of the layers of reinforcing fiber material (see Fig. 2, showing that the flange in monolithic with the rest of the drive transfer section, and accordingly the flange will include the layered reinforcing fiber material).
Wells does not disclose the particular orientation of the composite layers in a gear according to Claim 11. However, Mains, teaches that in making a molded laminated gear blank to stack the layers on top on one another in the axial direction of the gear with the layers (9, 10, 11, 12) extending in a radial direction (see Fig. 1). Wherein the parts of the layers located within the flange section are non-perpendicularly angled to the plane of the flat element (see Fig. 1, showing at least two non-perpendicularly angled layers 12 on the “top” side of the gear and two non-perpendicularly angled layers 11 on the “bottom” side of the gear). Further, that by providing the layers in a manner parallel to the flat element with a slight flare on the surface to be cut (i.e. the flanged portion) prevents chipping when the gear blank is being cut at that location, without the need to support the gear during cutting, which is required with perpendicular layers (see Page 1 Lines 71-80).
Wherein parts of the layers of the flange region engaging the gear component (see Mains Fig. 1, showing that the non-perpendicularly angled layers of the flange region engage the gear component, 
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that by providing layers that are parallel to the flat element with a slight flare at the flange would allow for notches for coupling the first gear component and the drive transfer section to be cut without having to support the sides of the gear, thereby reducing the cost of manufacturing the gear while also allowing for faster manufacturing of the gear to be accomplished.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide oriented the layers of the composite in the gear disclosed in Wells with layers that are parallel to the flat element with a slight flare at the edge to be cut as taught in Mains to reduce the cost of manufacturing the gear and to allow for faster production of the gear.
Regarding Claim 3, Wells further discloses a gear according to Claim 1, wherein the gear component is of metallic form (see Col. 2 Lines 41-43, disclosing the gear component can be metal), including a face with which the flange section is cooperable (see Fig. 2), and a toothed face (22).
Regarding Claim 14 Wells further discloses a gear according to Claim 1, wherein the flat element is of disc shaped form (see Fig. 1).
Regarding Claim 15, Wells further discloses a gear according to Claim 1, wherein a second gear component (10) is provided, the second gear component being located to the inner periphery of the drive transfer section with the first mentioned gear component located to the outer periphery thereof (see Fig. 2).
Regarding Claim 18, Wells further discloses a gear according to Claim 1, wherein the gear component includes teeth which are outwardly presented (see Figs. 1 and 2).

Claims 2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 3,200,665) in view of Mains (US 1,824,825) and Johnson (US 4,077,274).
Regarding Claim 2, Wells does not disclose a hoop element for a gear according to Claim 1. However, Johnson, which teaches a similar gear having a separate drive transfer section (30) and gear component (34), and further comprising a hoop element (44) applying a load to the flange region (see Col. 3 Lines 21-25, teaching a pair of hoop elements that press against the gear component and the drive transfer section and that the hoop elements can be made of sheet metal or plastic) to compress the flange region against the gear component and provide support for the gear component (see Fig. 4, showing that based on the shape and material of the hoop elements, the hoop elements would compress the sides of the flange region, which would push the flange into the gear component and vice versa).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing hoop elements to exert a force on the drive transfer section would improve the retention of the gear component on the drive transfer section (see Johnson Col. 3 Lines 21-25), thereby resulting in the reduced likelihood of slippage between the gear component and the drive transfer section.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear disclosed in Wells with the hoop elements taught in Johnson to improve retention of the gear component on the drive transfer section.
Regarding Claim 4, Wells further discloses a gear according to Claim 3, wherein the flange and gear component are coupled together through a plurality of notches and buttons, but not splines. However, Johnson teaches providing a gear component and the drive transfer section with a plurality of splines (36) to couple the drive transfer section with the gear component (see Fig. 3).

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear disclosed in Wells with the splines taught in Johnson to improve the coupling of the gear component and the drive transfer section along the entire axial length of the gear component. Further replacement of the buttons with splines is a simple substation of one known element for another to obtain predictable results (see MPEP 2143(I)(B)). 
Note: In the resulting combination, the flange portion of the drive transfer section is in direct contact with the gear component, then the flange portion would have the splines. Accordingly, the recited claim language “the face with which the flange section is cooperable is of splined form” is considered to be met.
Regarding Claims 6 and 7, the Combination further suggests a gear according to Claim 2, wherein the hoop element is of a plastic material, but not specifically a composite material. However, Wells teaches that the plastic material used to make the drive transfer section is a fiber reinforced plastic (see Col. 2 Lines 24-32, discloses that the drive transfer section is made of a composite material in the form of a macerated or laminated fibrous material impregnated with a resinous binder).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that similarly using fibrous materials with the resinous binder making up the hoop elements would impart the same increase in strength of the part, which would decrease the chances of the part breaking. Further, with an increased strength the thickness of the part could be 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to replace the plastic of hoop element suggested by the Combination with a plastic reinforced by fibers as taught in Wells to improve the strength of the hoop element. See also MPEP 2143(I)(C). 
Note: The resulting Combination would necessarily meet the cited claim language that the hoop element is a composite material (Claim 6) and in particular is filament wound (Claim 7).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 3,200,665) in view of Mains (US 1,824,825) and Murrietta (US 6,074,316).
Regarding Claim 16, Wells further discloses a gear according to Claim 15, wherein the drive transfer section includes a second flange region (see Fig. 2) for engagement with the second gear component (see Fig. 2), but not a second hoop element. 
However, Murrietta teaches providing a gear with a second hoop element (90A) for attaching the drive transfer section (10A and 10B) to a second gear component (90B), and further that the second hoop element applies a load to the to compress the second flange region against the second gear component and provide support for the second gear component (see Fig. 3, showing that the second hoop element cooperates with the second gear component using screws 11 to clamp the drive transfer section between the two components, and that the degree of tightening of the screws will adjust the amount of compressive force applied to the drive transfer section).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a second hoop that cooperates with the second gear component to clamp the drive transfer section would provide a stronger coupling between the second 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear disclosed in Wells with a second hoop element that forms a clamping action with the second gear component as taught in Murrietta to improve the coupling between the drive transfer section and the second gear component, thereby prevent relative axial movement between the two components.
Note: Since the second hoop element couples to the second gear component and the radially inward surface of the drive transfer section, in the resulting Combination this area is the location of the second flange region, and accordingly the second flange region will be compressed by the second hoop element to hold the second flange region against the second gear component.

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.
Page 6 Lines 8-16: Applicant argues, with regard to Mains, that the layers in the “increased thickness part of Mains, while extending in a direction such that they are substantially co-planar with the reminder of the component, are not extensions of fiber layers present within the remainder of the component” and that accordingly the flange region does not have layers of reinforcing fiber material. This is not persuasive. As set forth in the rejection of Claim 1 under 35 U.S.C. § 103 above, the multi-layer form of Mains includes not just the layers 9, but also 11 and 12. As shown in Figs. 1 and 5, the portions 11 and 12 have at least two layers each as depicted in the drawings (see also Page 2 Lines 43-52, teaching that lower portion 11 and upper portion 12 are defined as “shroud or disks” and are thus both considered plural, and that these portions rea “impregnated with a suitable binder”), and extend in 
Page 6 Lines 17-20: Applicant argues that the fiber layers at the periphery in Mains are flared, and “the structure is quite different to that of aspects of the present invention, in which the layers are obliquely oriented throughout the flange section.” This is not persuasive. As currently claimed “part of the layers located within the flange being non-perpendicularly angled to the plane of the flat element.” With regard to the layers 9 (see Examiner’s annotated partial version of Mains Fig. 5, hereinafter “Figure A” below). So whether the radially outmost portion (i.e. from C-D in Figure A) is considered the flange, the radially inward portion (i.e. from, A-B in Figure A), or considering the entire portion from the web transition radially outward to the end periphery (i.e. from A-D in Figure A) the layers are considered to be non-perpendicularly oriented. The Examiner notes also in the interest of compact prosecution that “non-perpendicularly angled” would include any angle between 0-90° that is not 90°, and accordingly layers that are “parallel” (i.e. angled at 0°) are considered to be non-perpendicularly angled, and that from A-D all of the layers are angled at less than 90°.

    PNG
    media_image1.png
    592
    782
    media_image1.png
    Greyscale

Page 6 Lines 22-24: Applicant argues that the “increased part of Mains cannot be said to upstand from the plane of the remainder of the component.” This is not persuasive. As set forth above the portion between A and B of Figure A shows a portion of flange that is multi-layered, non-perpendicular relative to the flat element, and is “upstanding” from the plane of the remainder of the component.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658